27202DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18-20 and 25-28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison et al. (US 2009/0256199 A1) in view of Smith (US 2011/0147844 A1)

    PNG
    media_image1.png
    733
    1035
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    519
    media_image2.png
    Greyscale
 Regarding Claim 18, Denison (Fig. 6 and 7) discloses a integrated circuit, comprising:
an extended drain metal-oxide semiconductor (EDMOS) transistor, including:
an extended drain (155) in a semiconductor substrate (110) between a first channel region (region of 155 under the right 145/143) and a second channel region (under the left 145/143) the first extended drain including:
a first drift region (region of 155 under the right 145/143 outside first channel region) abutting the first channel region (region of 155 under the right 145/143)  and having alternating first field gap drift regions (region of 155 under field plate 143 on the right) and first active gap regions (region of 155 between field plate on the right ) and a 
a plurality of field oxide elements (122 alternating) within the extended drain (155), and touching a drain contact diffused region (165) that is within the extended drain (155) and is directly connected to a plurality of drain contacts (107, 112) (Fig. 7);
first field oxide elements (122 alternating) being a first subset of the plurality of field oxide element, each first field oxide element touching (122 alternating) a corresponding one of the first field gap drift regions (region of 155 under field plate 143 on the right)  and positioned between the corresponding one of the first field gap drift regions (region of 155 under field plate 143 on the right) and a corresponding one of second active gap regions ((region of 155 between field plate on the left)   and 
second field oxide elements (122 alternating) being a second subset of the plurality of field oxide element, each second field oxide element touching (122 alternating) each touching a corresponding one of the second field gap drift regions (other 122 alternating)  and positioned between the corresponding one of the second field gap drift regions (region of 155 between field plate on the left)  and a corresponding one of the first field gap drift regions (region of 155 under field plate 143 on the right firsts).
Denison does not explicitly disclose that a plurality of field oxide elements within the extended drain, each field oxide element laterally surrounded by the extended drain. 

first field oxide elements (250d) (422 d F) being a first subset of the plurality of field oxide element (250 d, c) (422 d, e , f), each first field oxide element touching a corresponding one of the first field gap drift regions (areas of drain region under 250d) (areas of drain region under 422 d f) and second field oxide element (250e)  (e) being a second subset of the plurality of field oxide element (422 d e f), each second field oxide element (250e) touching each touching a corresponding one of a second field gap drift regions (areas of drain region under 250e)   (areas of drain region under 422 e) for the purpose of induce a doping dilution in the drain extension regions [0022, 0027].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a integrated circuit in Denison in view of Smith such that a plurality of field oxide elements within the extended drain, each field oxide element laterally surrounded by the extended drain in order to induce a doping dilution in the drain extension regions [0027]
Hereinafter unless explicitly noted all figure and paragraph references are taken from prior art of Denison

Regarding Claim 19, Denison (Fig. 6 and 7) in view of Smith (Fig. 12A) discloses the integrated circuit of claim 18, wherein the drain contact diffused region (165 Denison) (region of 242 directly under contact 272; Smith) lies between the first channel region (region of 155 under the right 145/143 Denison)  and the second channel region (region of 155 under the left 145/143; Denison) wherein, contact (272e Smith) of a first subset of the drain contacts (272 d,e,f; Smith) is located directly between adjacent ones of the first field oxide elements (250d, 250c Smith), and contact (272b Smith) of a second subset of the drain contacts (272b,a,c; Smith)  is located directly between adjacent ones of the second field oxide elements (250a,b; Smith). 
Denison (Fig. 6 and 7) in view of Smith does not explicitly disclose that each contact of a first subset of the drain contacts is located directly between adjacent ones of the first field oxide elements, each contact of a second subset of the drain contacts is located directly between adjacent ones of the second field oxide elements.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the integrated circuit in Denison in view of Smith such that increase numbers of first and second field oxide elements such that each contact of a first subset of the drain contacts is located directly between adjacent ones of the first field oxide elements, each contact of a second subset of the drain contacts is located directly between adjacent ones of the second field oxide elements in order to since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Regarding Claim 20, Denison (Fig. 6 and 7) in view of Smith discloses the  integrated circuit of claim 18, further comprising a first gate section (145 right) having first field plates (143 right), each of the first field plates partially overlapping a corresponding one of the first field oxide elements (122), and a second gate section (145 left) having second field plates (143 left), each of the second field plates partially overlapping a corresponding one of the second field oxide elements (122).


    PNG
    media_image3.png
    932
    1171
    media_image3.png
    Greyscale

Regarding Claim 25, Denison (Fig. 6 and 7) discloses a transistor, comprising:

first, (first 132, 122)   second (second 140, 143)  and third (third 132, 122) field oxide elements  within the drain region (155) and abutting a drain contact diffused region (165)  located within the drain region (155) and directly connected to first (107, 112 in 1st row) , second (second 107, 112 in second row) and third contacts (107, 112 in 3rd row) (See Fig. 7);
a first row including a first field plate (first 140, 143) over the drain region (155), the first contact (first 107, 112) and the first field oxide element (first 132, 122) between the first field plate (first 140, 143) and the first contact (first 107, 112);
a second row including the second field plate (second 140, 143) over the drain region (155), the second contact (second 107, 112) and a second field oxide element (second 132, 122) between the second field plate (first 140, 143) and the second contact (second107, 112);
a third row including a third field plate (third 140, 143)  over the drain region (155), the third contact (third 107, 112) and the third field oxide element (third 132, 122) between the third field plate (third 140, 143) and the third contact (third 107, 112),
wherein the second contact (second 107, 112) is between the first (first 132, 122)  and third field oxide elements (third 132, 122) and the second field oxide element (second 132, 122) is between the first (first 107, 112) and third contacts (third 107, 112).
Denison does not explicitly disclose each field oxide element laterally surrounded by the drain region and separated from others of the field oxide elements by the drain region.
by the drain region (216) and separated from others of the field oxide elements (250 D, c) (422 d, e , f)   by the extended drain (216) (414) (“the isolation regions 250e, 250d interleave the drain region 216 to induce a doping dilution in the drain extension regions 216” [0022]) (See for example Fig. 2, 3) for the purpose of induce a doping dilution in the drain extension regions [0022, 0027]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a integrated circuit in Denison in view of Smith such that each field oxide element laterally surrounded by the extended drain and separated from others of the field oxide elements by the extended drain in order to induce a doping dilution in the drain extension regions [0027] and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 26, Denison (Fig. 6 and 7) in view of Smith discloses the transistor of claim 25, further comprising an active gap region (See gap between 140, 143 in first and third row) between the first and third field plates (140, 143 in first and second row).

Regarding Claim 27, Denison (Fig. 6 and 7) in view of Smith discloses the transistor of claim 25, wherein the first and third field plates (140, 143 in first and third 

Regarding Claim 28, Denison (Fig. 6 and 7) in view of Smith discloses the transistor of claim 27, further comprising first and second sources (105 on left and right) running parallel to the drain region (155), the drain region (155)  located between the first and second sources (105 on left and right) (Fig. 6).


Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments concerning Claims 18 and 25.
The Examiner notes that prior art of Denison discloses each field oxide element (see multiple filed oxide elements 122, 132 in Fig. 6, 7) “[touches] a drain contact diffused region (165) that is within the extended drain (155) and is directly connected to a plurality of drain contacts (107,112) ”at least in Fig. 6, 7


    PNG
    media_image2.png
    504
    519
    media_image2.png
    Greyscale

Similarly, Smith could be considered disclosing the limitation “a plurality of field oxide elements (250 D, c) (422 d, e`, f) within extended drain (216) (414), each field oxide element (250 D, c) (422 d, e , f)  laterally surrounded (on all sides in Fig. 2 and at least on three sides in Fig. 3) by the extended drain (216) (414) and touching a drain contact diffused region (region of 242 directly under contact 272) that is within the extended drain (216, 242) and is directly connected to a plurality of drain contacts (272)
“ as Applicant did define metes and bounds of a drain contact diffused region besides that it is a region within extended drain.





Allowable Subject Matter
Claims 1-17 and 21-24 are allowed.

With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a drain contact diffused region positioned on the extended drain and having a plurality of lateral projections extending toward the channel region, the drain contact diffused region having a higher doping concentration than the extended drain, and the lateral projections interleaving with the field oxide structures.” in the combination required by the claim.
Claims 2-17 are allowed by virtue of their dependency on the independent claims.

The following is an examiner's statement of reasons for allowance:
 With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “the first linear array of active gap regions and the first linear array of field oxide regions are offset from the second linear array of active gap regions and the second linear array of field oxide regions such that each field oxide element is located between a corresponding one of the active gap regions and a corresponding one of the field gap drift regions.” in the combination required by the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891